I dissent. Nothing is involved in this proceeding except the mere question of power to designate the newspaper in which notice to creditors is to be published. It is clear that the statute makes the judge of the probate court, and not the administrator or executor, the final judge as to what is sufficient notice, and I see no reason to hold that what the judge may order after notice by the administrator or executor may not be ordered in advance. Such a construction *Page 155 
of the statute would conduce to expedition and economy and subserve the policy of the law.
Rehearing denied.